
	

113 HR 1052 IH: To extend the temporary suspension of duty on Disperse Red 167:1.
U.S. House of Representatives
2013-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1052
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2013
			Mr. Watt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on Disperse
		  Red 167:1.
	
	
		1.Disperse Red 167:1
			(a)In
			 generalHeading 9902.03.47 of
			 the Harmonized Tariff Schedule of the United States (relating to Disperse Red
			 167:1) is amended by striking the date in the effective period column and
			 inserting 12/31/2016.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
